DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 101-120 are pending.

Election/Restrictions
Applicant’s election of group 1, encompassing claims 101-115, and species A) method of cleaving, and B) nuclease functional moiety in the reply filed on April 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 113 and 116-120 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 113) or groups (claim 116-120), there being no allowable generic or linking claim.
Accordingly, claims 101-112 and 114-115 are examined herein.  

Drawings
The drawings are objected to because:
All Figures: The figures are referred to as “Figure” in the drawings. MPEP §601.V states that
according to 37 C.F.R. 1.84(u)(1) “View numbers must be preceded by the abbreviation "FIG.".
Figures 3, 4, 6, 8, 10, and 23 (sheet 29): The figure label is not oriented in the same direction as the figure is meant to be viewed. Rule 37 C.F.R. 1.84(p)(1) indicates that reference characters must be oriented in the same direction as the view so as to avoid having to rotate the sheet.
Figures 3, 7, 16-19 and 23: The drawings are objected to because in the partial views of figures 3, 7, 16-19 and 23, which appears on several sheets, have not been identified by the same number followed by a capital letter. 37 C.F.R. 1.84(u)(1) requires that “partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.” See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 75. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 103, 105-106 and 111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 103 recites the broad recitation “wherein the double stranded target polynucleotide comprising the target nucleic acid sequence is cleaved”, and the claim also recites “preferably wherein said cleavage is DNA cleavage, more preferably which results in a double stranded break in the polynucleotide” which is a narrower statement of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 105 recites a series of PAM sequences with SEQ ID NOs in parentheses.  It is improper to
recite the SEQ ID NOs in parentheses because it is not clear whether the information in the parentheses are required limitations.  Additionally, claim 105 recites the PAM sequence 5’-NNNNCSAA, which is not the sequence listed in SEQ ID NO: 48 and 5’-NNNNCCAA, which is not the sequence listed in SEQ ID NO: 50.  It is suggested to delete the recited PAM sequences and remove the parentheses around the SEQ ID NOs.  
	Claim 106 depends from claim 105 and is rejected for not clarifying the indefiniteness therein.
	Claim 111 recites the limitations "the Cas9 nuclease".  Claims 101 and 110, from which claim 111 depends, only recites “the Cas protein.”  Thus, there is insufficient antecedent basis for “the Cas9 nuclease” limitations in the claim.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 101-112 and 114-115 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A3.(a).(i) states, “whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii) states, “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where “representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”  
	
Claim 101 recites “a Cas protein, where in the isolated Cas protein has an amino acid sequence of SEQ ID NO: 1 or a sequence of at least 77% identity therewith”, which encompasses a large genus of Cas proteins that can differ at up to 357 positions from SEQ ID NO: 1.  Using a formula for calculating combinations indicates that the genus of proteins that are 77% identical to SEQ ID NO 1 is 1.8 x 10347 proteins.  Claim 101 also requires the Cas protein to be able to form a complex with a targeting RNA and to bind and/or cleave a double stranded target polynucleotide with a PAM sequence comprising 5’-NNNNCNN.  
The specification teaches that SEQ ID NO: 1 is a Cas protein isolated from G. thermodenitrificans, belongs to the Type II-C family of Cas effectors (page 25, ¶1; page 54, Figure 3), and targets double stranded DNA with a PAM of 5’-NNNNCNN (page 74).  The specification also teaches that other Type II-C Cas9 effectors isolated from different bacterial species recognize double stranded DNA with PAMs consisting of 5'-NGGNNNN (Corynebacterium difteriae), 5'-NNGGGTN (Campylobacter lari), 5'-NNNCATN (Parvobaculum lavamentivorans) and 5'-NNNNGTA (Neiseria cinerea).  None of the recited Cas9 species in the specification recognize a PAM with a 5th position as a cytosine, as required by the claims.  This indicates that there is not a common features of Type II-C PAM sequences and one skilled in the art could not predict what PAM sequence a specific Cas effector would require based on classification alone.  Even if a protein with 77% identity to SEQ ID NO: 1 was classified as a Type IIC Cas effector, it is not clear from the specification whether if could recognize a PAM sequence of 5’-NNNNCNN.  
The specification has only described one species, SEQ ID NO: 1, in the genus of over 10347 proteins, that can form a ribonucleocomplex with a targeting RNA and then bind to and/or cleave a target with a PAM comprising 5’-NNNNCNN.  The specification does not provide guidance on what residues in SEQ ID NO: 1 can be changed and what type of substitutions are allowed in order to retain binding to the targeting RNA and the nucleic acid target with a PAM of 5’-NNNNCNN.  Although the specification teaches the alignment of SEQ ID NO 1 with 3 other Cas9 orthologs to determine conserved residues (Figure 3), the alignment is not useful to determine residues that are important for PAM recognition because the different Cas9 orthologs recognize different PAM sequences.  In fact, the specification teaches that “[t]he PAM-binding domain has been determined for the S. pyogenes Type II-A system but not for any Type II-C system and is therefore only indicated in the S. pyogenes sequence.  Moreover, the PAM-recognition site varies strongly, not only between CRISPR systems but also between species containing the same system.” (¶ spanning pages 65-66).  As such, it is not clear from the specification which of the 357 amino acids can be varied and which must be maintained in order to be able to recognize a double stranded target with a PAM sequence with 5’-NNNNCNN.
A BLAST search of proteins with at least 77% identity to SEQ ID NO: 1, resulted in 30 proteins, 16 of which were described before the effective filing date of the of the claimed invention (highlighted in the attached BLAST alignment, https://blast.ncbi.nlm.nih.gov/Blast.cgi, [retrieved June 6, 2022]).  However, a structure-function relationship has not been reported for any of the proteins with at least 77% identity to SEQ ID NO: 1.  In 2014, Jinek reported the crystal structures of Type IIA SpCas9 and Type IIC AnCas9 effectors (Jinek et al., Science (2014), 343: 1247997-1 – 1247997-11).  Jinek reports that in SpCas9, PAM recognition occurs within unstructured, tryptophan-containing loops of 53 and 33 residues in length between the alpha-helical and RuvC-II domains and between the RuvC-III and Topo domains (Figure 2B; page 3, ¶1).  However, Jinek notes that these tryptophan residues are not conserved in AnCas9 (page 3, ¶1), and according to the domain structure of AnCas9, there is not a direct junction between the RuvC-III and Topo domains (Fig 3).  Finally, Jinek notes “The lack of conservation of the PAM binding region in type II-C Cas9 enzymes is consistent with different PAM specificities observed for these endonucleases and points to distinct mechanisms of PAM recognition across the Cas9 enzyme family.” (page 7, ¶5).  Thus, it is not clear from the prior art which 357 residues of SEQ ID NO: 1 can be varied and what amino acids are permissible at those positions in order to be able to recognize a double stranded target with a PAM sequence with 5’-NNNNCNN.
Considering the size of the genus of Cas effectors with 77% identity to SEQ ID NO: 1, the sole working example described in the specification of Cas effector that recognizes a 5’-NNNNCNN PAM, a lack of guidance in the specification about what residues can varied in SEQ ID NO: 1 to retain 5-NNNNCNN recognition, and the state of the art concerning the residues in Type II-C Cas9 effectors that are required for PAM recognition, one skilled in the art would reasonably conclude that at the time the application was filed, Applicants did not have possession of the invention as claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 101-112 and 114-115 are rejected under 35 U.S.C. 103 as being unpatentable over Purac (US 10,731,142 B2, effectively filed June 12, 2015) as evidenced by CLUSTAL, in view of Cigan (WO 2016186946 A1, published November 24, 2016, cited on IDS filed April 15, 2021).
The applied Purac reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 101, 103 and 107, Purac teaches Cas9 from Geobaccilus thermodenitrificans (i.e., ThermoCas9) with sequence of SEQ ID NO: 1 that is 100% identical to SEQ ID NO 1 of the instant application (see CLUSTAL alignment and percent identity matrix).  Purac also teaches guide RNAs (i.e., targeting RNA molecules) that recognize a particular nucleotide sequence ([0061]-[0062]).  Purac teaches the GtCas9 binds the guide RNA to form a ribonucleocomplex that binds to a specific target that is complementary to the guide RNA ([0062]).  Purac teaches Cas proteins can be used for binding, cleaving, tagging (i.e., marking) or modifying the target sequence in a host cell ([0060]).  Purac teaches host cells of the invention can be human cells ([0134]).  Purac teaches general guidelines for designing RNA targeting molecules ([0067]-[0070]) and teaches a method for determining the PAM sequence of GtCas9 [0152]-[0155]) .  Purac teaches other PAM sequences that are recognized by other Type IIC Cas effectors ([0074]).  
Regarding claims 102 and 106, Purac teaches GtCas9 can cleave nucleic acids from 20-100 degrees C. ([0057]).
Regarding claim 104, 110-112, Purac teaches inactivated GtCas9 fused to a FokI nuclease domain to cleave a target sequence ([0081]).
Regarding claim 108, Purac teaches the targeting RNA contains a trRNA and a crRNA ([0061]).
Regarding claim 109, Purac teaches the targeting RNA can be 35-135 nucleotides in length [(0064)] and the complementary portion of the targeting RNA (i.e., the target nucleic acid sequence) is 31 or 32 nucleotides long ([0071]).  
Regarding claim 114, Purac teaches modification of the target nucleic acid can be in vivo ([0001], [0060], [0105]).
Regarding claim 115, Purac teaches gene silencing at a desired locus ([0123]), and deleting or inserting a nucleotide at a desired locus (claim 30).
Although Purac teaches a method to determine the PAM sequence of any Cas effector, Purac does not specifically teach the target nucleic acid comprising a PAM sequence comprised of 5’-NNNNCNN or any of the PAM sequence listed in claim 105.
Cigan teaches a method of rapidly characterizing Cas endonuclease systems and their PAM sequences (Abstract; Figs 1-3).
It would have been obvious to use the methods of Cigan and Purac to determine the PAM sequence preferred by GtCas9 because it amounts to using known methods to determine features of a known Cas9 system.  It also would have been obvious to try targeting a double stranded target with a PAM sequence of 5' -NNNNCNN and the PAMs listed in claim 105 because Purac teaches common features of Type IIC PAM sequences and there a finite number of possible nucleotide sequence requirements for the PAM sequence.  It would have been considered routine to have applied the known method for characterizing PAM sequences of a known Cas9.  Thus, one of ordinary skill in the art had the necessary knowledge and skills to identify the possible PAM sequence requirements, including 5' -NNNNCNN.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 101-112 and 114-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 14 and 16 of U.S. Patent No. 10731142 in view of Cigan (WO 2016186946 A1, published November 24, 2016), as evidenced by CLUSTAL (https://www.ebi.ac.uk/Tools/msa/clustalo/).
Patented claim 11 is directed to a method of modifying a target nucleic acid using a ribonucleocomplex comprised of a Cas protein with 89% identity to SEQ ID NO: 1 and a targeting RNA composed of a crRNA and a trRNA.  According to the CLUSTAL alignment and identity matrix, SEQ ID NO: 1 of patented claim 1 is 100% identical to SEQ ID NO: 1 of the current application (see CLUSTAL alignment).  Patented claim 13 and 14 recite the modifying occurs at 20-100 degrees C or above 60 degrees C.  Patent claim 16 further encompasses the method occurring in a eukaryotic cell.  Patented claim 1, 13-14 and 16 do not specifically teach the modifying occurs in a human cell or at target sequence with a PAM comprising 5’-NNNNCNN.  However, Cigan teaches a method to determine the PAM requirements of any Cas effector as indicated above.  Cigan further teaches methods using Cas effectors to modify the nucleic targets inside (i.e., in vivo) human host cells (page 2, line 20).  Cigan also teaches Cas proteins originate from various bacteria (page 43).  Cigan also teaches Cas enzymes fused to functional domains and can be used for gene silencing (page 59).  Cigan also teaches catalytically inactive Cas9 fused to a FokI nuclease to generate double strand breaks (page 29).  Cigan also teaches the targeting domain of a guide RNA (i.e., the target sequence length) is 12-30 nucleotides (¶ spanning pages 36-37).  Cigan also teaches the guide RNA 3-100 nucleotides in length (page 37, ¶3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included the limitations of PAM sequences, human host cells, specific lengths of guide RNA and targets, and the addition of functional moieties as taught by Cigan to the Cas effector and guide RNAs of the patented claims because if would have amounted to a combination of known elements by known means to yield predictable results. The obviousness of requiring a specific PAM sequence is recited in the rejection above.  Because Cigan teaches the addition of functional moieties, including nucleases, to various Cas9 proteins and general characteristics of guide RNAs for many Cas effectors, one skilled in the art would have a reasonable expectation of success of fusing functional domains to patented SEQ ID NO 1 and using guide RNAs of 35-200 nucleotides to form ribonucleocomplexes.

Claims 101-112 and 114-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15 of U.S. Patent No. 11326162 in view of Cigan (WO 2016186946 A1, published November 24, 2016), as evidenced by CLUSTAL (https://www.ebi.ac.uk/Tools/msa/clustalo/).
Patented claim 1 recites “A method of binding, cleaving, marking or modifying a double stranded target polynucleotide, wherein the double stranded target polynucleotide comprises a target nucleic acid strand comprising a target nucleic acid sequence, and a non-target nucleic acid strand comprising a protospacer nucleic acid sequence complementary to the target nucleic acid sequence, said method comprising: a) designing at least one targeting RNA molecule, wherein the targeting RNA molecule recognizes the target sequence in the target strand, and the non-target strand further comprises a protospacer adjacent motif (PAM) sequence directly adjacent the 3′ end of the protospacer sequence, wherein the PAM sequence comprises 5′-NNNNCNN-3′; b) forming a ribonucleoprotein complex comprising the targeting RNA molecule and a Cas protein, wherein the isolated Cas protein has the amino acid sequence of SEQ ID NO: 1 or a sequence of at least 89% identity therewith; and c) the ribonucleoprotein complex binding, cleaving, marking or modifying the target polynucleotide, and wherein said method is not used in human cells.”  Patented claims 2-13 and 15 further limit the method to occurring at a temperature between 20° C. and 100° C; cleavage of the double stranded target; a Cas protein lacking the ability to cut the double stranded DNA, resulting in gene silencing; PAM sequences comprising 5′-NNNNCNNA-3′, 5′-NNNNCSAA-3′, and 5′-NNNNCCAA-3′; Cas protein obtainable from a species selected from the group consisting of a bacterium, an archaeon, a virus, a thermophilic bacterium; a Geobacillus sp. and Geobacillus thermodenitrificans; targeting RNA molecule comprising a crRNA and a tracrRNA or with a length of 35-200 nucleotide residues; a Cas protein with a functional moiety; and wherein the binding, cleaving, marking or modifying results modifying, inserting or deleting a nucleotide at a desired locus.  
According to the CLUSTAL alignment and identity matrix, SEQ ID NO: 1 of the patented claim is 100% identical to SEQ ID NO: 1 of the current application (see BLAST alignment).  Patented claims encompass a Cas enzyme that is 89% identical to SEQ ID NO: 1.  The instant claims require a Cas enzyme that is 77% identical to SEQ ID NO: 1, which is a broader genus than patented claim 1.  In regards to the Cas enzyme, the patented claims anticipate the instant claims.  Patented claim 1 does not teach binding cleaving, marking or modifying a double stranded target specifically in human cells.  However, Cigan teaches using Cas enzymes to modify or cleave a target in human host cells as indicated above.  The obviousness of doing so also recited above.

Claims 101-112 and 114-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15 of U.S. Patent No. 11242513 in view of Cigan (WO 2016186946 A1, published November 24, 2016), as evidenced by CLUSTAL (https://www.ebi.ac.uk/Tools/msa/clustalo/).
Patented claim 1 recites “A method of binding, cleaving, marking or modifying a double stranded target polynucleotide, wherein the double stranded target polynucleotide comprises a target nucleic acid strand comprising a target nucleic acid sequence, and a non-target nucleic acid strand comprising a protospacer nucleic acid sequence complementary to the target nucleic acid sequence, said method comprising: a) designing at least one targeting RNA molecule, wherein the targeting RNA molecule recognizes the target sequence in the target strand, and the non-target strand further comprises a protospacer adjacent motif (PAM) sequence directly adjacent the 3′ end of the protospacer sequence, wherein the PAM sequence comprises 5′-NNNNCNN-3′; b) forming a ribonucleoprotein complex comprising the targeting RNA molecule and a Cas protein, wherein the isolated Cas protein has the amino acid sequence of SEQ ID NO: 1 or a sequence of at least 89% identity therewith; and c) the ribonucleoprotein complex binding, cleaving, marking or modifying the target polynucleotide, and wherein said method is not used in human cells.”  Patented claims 2-13 and 15 further limit the method to occurring at a temperature between 20° C. and 100° C; cleavage of the double stranded target; a Cas protein lacking the ability to cut the double stranded DNA, resulting in gene silencing; PAM sequences comprising 5′-NNNNCNNA-3′, 5′-NNNNCSAA-3′, and 5′-NNNNCCAA-3′; Cas protein obtainable from a species selected from the group consisting of a bacterium, an archaeon, a virus, a thermophilic bacterium; a Geobacillus sp. and Geobacillus thermodenitrificans; targeting RNA molecule comprising a crRNA and a tracrRNA or with a length of 35-200 nucleotide residues; a Cas protein with a functional moiety; and wherein the binding, cleaving, marking or modifying results modifying, inserting or deleting a nucleotide at a desired locus.  
According to the CLUSTAL alignment and identity matrix, SEQ ID NO: 1 of the patented claims is 100% identical to SEQ ID NO: 1 of the current application (see BLAST alignment).  Patented claims encompass a Cas enzyme that is 89% identical to SEQ ID NO: 1.  The instant claims require a Cas enzyme that is 77% identical to SEQ ID NO: 1, which is a broader genus than patented claim 1.  In regards to the Cas enzyme, the patented claims anticipate the instant claims.  Patented claim 1 does not teach binding cleaving, marking or modifying a double stranded target specifically in human cells.  However, Cigan teaches using Cas enzymes to modify or cleave a target in human host cells as indicated above.  The obviousness of doing so also recited above.

Claims 101-112 and 114-115 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claim 38, 40-43, 47-48 and 50-55 of copending Application No. 16/906,741 in view of Cigan (WO 2016186946 A1, published November 24, 2016), as evidenced by CLUSTAL (https://www.ebi.ac.uk/Tools/msa/clustalo/).
Copending claims 38, 40-43, 47-48 and 50-55 are directed to ribonucleocomplexes and methods of modifying a target nucleic acid in cells, including eukaryotic cells, using the ribonucleocomplexes comprising a Cas protein at least 77% identical to SEQ ID NO: 1 and a targeting RNA that recognizes a target sequence.  Co-pending claims 48 and 52 further requires the targeting RNA to contain crRNA and trRNA portions to be a single guide targeting RNA. Co-pending claims 40-43 and 53-55 further encompass the Cas nuclease to be fused to a functional moiety including a nuclease that can cleave double stranded targets, a heterologous promoter to drive expression the Cas effector.  Co-pending claim 47 recites modifying a target nucleic acid in eukaryotic cells.  According to the CLUSTAL alignment and identity matrix, SEQ ID NO: 1 of the co-pending application is 100% identical to SEQ ID NO: 1 of the current application.  Co-pending claim 38 does not teach modifying a double stranded target specifically in human cells.  However, Cigan teaches using Cas enzymes to modify or cleave a double stranded target in human host cells as indicated above.  The obviousness of doing so also recited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct
claims have not in fact been patented.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        


/NANCY J LEITH/Primary Examiner, Art Unit 1636